United States Court of Appeals
                                                               Fifth Circuit
                                                              F I L E D
                         In the                               February 13, 2007
      United States Court of Appeals                    Charles R. Fulbruge III
                 for the Fifth Circuit                          Clerk
                    _______________

                      m 03-41492
                    _______________



            LAURA ESTELA SALAZAR-REGINO,

                                      Petitioner-Appellant,

                        VERSUS

                    E.M. TROMINSKI,
DISTRICT DIRECTOR, IMMIGRATION AND NATURALIZATION SERVICE;
                ALBERTO R. GONZALES,
         ATTORNEY GENERAL OF THE UNITED STATES,

                                      Respondents-Appellees.


                 ***************

             TEODULO CANTU-DELGADILLO,

                                      Petitioner-Appellant,

                        VERSUS

                    E.M. TROMINSKI,
DISTRICT DIRECTOR, IMMIGRATION AND NATURALIZATION SERVICE;
                ALBERTO R. GONZALES,
         ATTORNEY GENERAL OF THE UNITED STATES,

                                      Respondents-Appellees.

                 ***************
                          DANIEL CARRIZALES-PEREZ,

                                                 Petitioner-Appellant,

                                   VERSUS

                               AARON CABRERA,
ACTING DIRECTOR, IMMIGRATION AND NATURALIZATION SERVICE, ACTING DIRECTOR HLG/DO;
                            ALBERTO R. GONZALES,
                     ATTORNEY GENERAL OF THE UNITED STATES,

                                                 Respondents-Appellees.


                            ***************

                        MANUEL SANDOVAL-HERRERA,

                                                 Petitioner-Appellant,

                               AARON CABRERA,
            ACTING DIRECTOR, IMMIGRATION AND NATURALIZATION SERVICE;
                            ALBERTO R. GONZALES,
                     ATTORNEY GENERAL OF THE UNITED STATES,

                                                 Respondents-Appellees.


                            ***************




                                       2
    RAUL HERNANDEZ PANTOJA,

                             Petitioner-Appellant,

              VERSUS

       ALBERTO R. GONZALES,
ATTORNEY GENERAL OF THE UNITED STATES;
        CHARLES ARENDALE,
          ACTING DIRECTOR;

                             Respondents-Appellees.


       ***************

  JOSE MARTIN OVIEDO-SIFUENTES,

                             Petitioner-Appellant,

              VERSUS

        CHARLES ARENDALE,
          ACTING DIRECTOR;
       ALBERTO R. GONZALES,
ATTORNEY GENERAL OF THE UNITED STATES,

                             Respondents-Appellees.

       ***************




                  3
            CESAR LUCIO,

                             Petitioner-Appellant,

        CHARLES ARENDALE,
          ACTING DIRECTOR;
       ALBERTO R. GONZALES,
ATTORNEY GENERAL OF THE UNITED STATES,

                             Respondents-Appellees.

       ***************

       PRAXEDIS RODRIGUEZ,

                             Petitioner-Appellant,

              VERSUS

         AARON CABRERA;
       ALBERTO R. GONZALES,
ATTORNEY GENERAL OF THE UNITED STATES,

                             Respondents-Appellees.

       ***************

      NOHEMI RANGEL-RIVERA,

                             Petitioner-Appellant,

              VERSUS

         AARON CABRERA;
       ALBERTO R. GONZALES,
ATTORNEY GENERAL OF THE UNITED STATES,

                             Respondents-Appellees.



                  4
                              ______________________________
                        Appeal from the United States District Court for the
                                   Southern District of Texas
                              ______________________________

                     On Remand from the Supreme Court of the United States

Before JOLLY, SMITH, and DEMOSS,
  Circuit Judges.

PER CURIAM:

    In Salazar-Regino v. Moore, 127 S. Ct.
827 (2006), the Court granted the petition for
writ of certiorari, and this court’s opinion,
Salazar-Regino v. Trominski, 415 F.3d 436
(5th Cir. 2005), was vacated and remanded for
further consideration in light of Lopez v. Gon-
zales, 549 U.S. ___, 127 S. Ct. 625 (2006).
We have invited the parties to submit letters
stating what action they wish this court to take
on remand. We are in agreement with the joint
request of the parties and therefore direct the
following:

   As to petitioner Jose Oviedo-Sifuentes, no
remand is warranted at this time. The Clerk is
directed to issue a briefing schedule to address
any remaining issues that were not addressed
in our prior opinion.

   As to the other petitioners who have ap-
pealed under Fifth Circuit No. 03-41492, to-
wit, Laura Salazar-Regino, Teodulo Cantu-
Delgadillo, Daniel Carrizales-Perez, Manuel
Sandoval-Herrera, Raul Hernandez Pantoja,
Cesar Lucio, Praxedis Rodriguez, and Nohemi
Rangel-Rivera, the judgment of the district
court is VACATED, and this matter is RE-
MANDED to the Board of Immigration Ap-
peals for further consideration in light of Lo-
pez.



                                                   5